Citation Nr: 1717422	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to February 1996. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the claims files. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's additional left foot disability with pain, swelling and difficulty walking, was incurred during February 2011 VA surgery for a left toe bunion and was proximately caused by result of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 as to a left foot disability have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claim for compensation under 38 U.S.C.A. §  1151, the Board finds that all notification and development actions needed to fairly adjudicate this matter on appeal have been accomplished.

II. Compliance with Prior Remand

Previously, the case was remanded in February 2015, for additional development. Notice was sent to the Veteran in March 2015 requesting he authorize for release any outstanding treatment records. Additional private treatment records have been associated with the claims file. A VA supplemental opinion was associated with the claims file in May 2015. As such, the Board finds there has been substantial compliance with the prior remand. 

III. Entitlement to Compensation under 38 U.S.C.A. § 1151 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. Id. 

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares a veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased. 38 C.F.R. § 3.361(b). To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause. 38 C.F.R. § 3.361(c). 
If a Veteran receives treatment by or through VA and sustains disability in addition to that for which he was being treated, VA compensation may be awarded as if the additional disability was service-connected. 38 U.S.C.A. § 1151. To qualify, the additional disability cannot be a result of the Veteran's willful misconduct and must have been caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by VA. The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. Id.

To establish fault on the part of VA, it must be shown that VA hospital care, medical or surgical treatment, or examination caused a veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

IV. Analysis

The Veteran contends that his left foot disability is a result of treatment and a surgical procedure he underwent at a VA hospital in February 2011for bunion surgery of the left foot. The Veteran reports chronic pain and swelling in his big toe joint, making walking and physical activity difficult, which is a result of his improperly performed February 2011 surgery. In addition, the Veteran reports that the nerve in the joint of his great toe was cut during his bunion surgery. See January 2012 Claim.  For the reasons provided below, the Board finds compensation under 38 U.S.C.A. § 1151 for left foot disability is warranted.

Pre-surgery VA treatment notes report asymmetrical joint space narrowing with 1st metatarsal joint with osteophytic lipping at the base of proximal phalanx and head of 1st metatarsal. It was noted the sesamoids appear to be enlarged. See January 14, 2011 podiatry note. The risks of surgery were discussed with the Veteran, and a signed informed consent was obtained. It was noted a discussion of the risks of surgery were reviewed including failure of the procedure, continued pain, prolonged swelling, reaction to anesthesia or sutures/materials used in surgical procedure, neurovascular complications and infection. See January 14, 2011 treatment note. 

The Veteran underwent surgery at a VA medical center in February 2011. A post-operative report noted an Austin osteotomy with intramedullary screw fixation (ISF) of 1st metatarsal of the left foot, and insertion of Bio Pro implant at the base of the proximal phalanx of left hallux was performed. See February 10, 2011 podiatry note. Post-operatively the physician noted a bunion with severe arthritis, and the Veteran appeared to tolerate the anesthesia and procedure well. A review and signature of the consent form was noted prior to surgery. Id.  

A post-operative appointment noted bilateral palpation of pedal pulses and epicritic sensations were grossly intact. See February 14, 2011 podiatry note. A February 2011 follow-up noted bilateral pedal pulses and epicritic sensations were grossly intact and the sutures were removed. See February 23, 2011 follow-up. X-rays were taken and the osteotomy was in place and was held in place by a fully threaded cortical screw. The Bio Pro implant was in place, with good anatomical alignment. See February 23, 2011 Addendum. 

A March 2011 follow-up post-surgery noted the Veteran was wearing well-fitting athletic shoes, inclusion line was well coated, and bilateral pedal pulses, and epicritic sensations were grossly intact. See March 15, 2011 podiatry note. X-rays noted evidence of a bunionectomy with the prosthesis remaining in place projecting into the base of the proximal phalanx of the great toe maintaining normal articulation.  Examination was unremarkable and unchanged from the prior study. See March 15, 2011 imaging. 

The Veteran was provided with a VA opinion in April 2012. The VA physician noted that in February 2011 the Veteran underwent surgery on the left first metatarsal including bunion excision, metatarsal osteotomy, sesamoid removal and implant of a Bio Pro prosthesis into the proximal phalanx. See April 2012 VA opinion. The physician noted review of the pre and post-surgery treatment records. The VA physician noted a review of follow-up treatment after surgery in February 2011 and March 2011 where the Veteran denied any nerve symptoms; skin sensation was intact, and normal incision. In June 2011 the Veteran reported complaints of numbness in the tip of his toe. The examiner found that the Veteran's claimed disability happened as a result of the February 2011 surgery at VAMC. The VA physician found the VAMC provided all reasonable, necessary, appropriate and skillful care, and no negligence, careless, lack of proper skill, error in judgment or defective care could be found. The examiner noted review of the informed consent including risks of the surgery which noted neurovascular damage, or a poor result, which were documented. The examiner found that the Veteran's ongoing symptoms are categorized as a bad result, and not the result of negligence, malpractice, carelessness, lack of judgment or lack of skill. The VA physician noted that there is no indication the nerve was cut as sensation was intact when tested. Rather the Veteran symptoms are attributed to the ongoing deterioration of the joint. The VA physician noted that the Veteran's prosthesis is likely causing his ongoing pain, and removal will help alleviate the pain. Id. 

A private opinion has been associated with the claims file.  The Veteran's physician noted review of the treatment records, including pre and post-operative notes relating to bunion surgery with possible removal of sesamoid bones and implant. See June 2012 private opinion. He noted a diagnosis of arthroplasty secondary to left foot surgery. As a result of X-ray imaging he noted that the implant may have been placed improperly, and he recommending removing the implant and fusing the Veteran's big toe joint. The Veteran's physician found that it was more likely than not that the Veteran's 1st metatarsophalangeal joint pain of his [left foot] was caused by surgery performed at VA hospital in February 2011. The physician noted that it was more likely that the implant was placed incorrectly, and the sesamoid bones should not have been removed in conjunction with the procedure. The physician noted the Veteran's pain continued post-operatively which was caused by the nail placed hemi-implant in his big toe joint. This caused poor position of the joint and chronic pain. The physician noted that it is known that excision of the sesamoid without fusion of the 1st metatarsal phalangeal joint can cause chronic joint pain. See June 18, 2012 opinion. 

A supplemental private opinion was associated with the claims file in March 2015 from the Veteran's treating physician. The Veteran's podiatrist noted a review of X-rays note the implant was dorsally displaced and placed in the wrong position, and was this way on the first post-operative X-ray. See March 2015 private opinion. As to excision of the sesamoids, the podiatrist noted that in his personal experience sesamoids, for this procedure, should not be removed. He noted that he has not seen anyone remove these in other patients. He noted that he believes this contributed to the Veteran's chronic discomfort and pain. The private podiatrist noted that it was his personal opinion that these errors resulted in the Veteran having a big toe fusion later performed by him in September 2012. Id. 

Next, the Veteran as provided with a supplemental VA opinion in May 2015. The VA physician noted a review of the Veteran's record, and treatment records relating to the March 2011 surgery. The physician noted X-rays in August 2011 show the implant was in an appropriate position. The VA physician noted the February 2011 procedure selected to address the Veteran's severe arthritis with a bunion was correct.  The physician noted a review of the private opinions of the Veteran's treating podiatrist however, disagreed that the implant was incorrectly placed. The VA physician noted that sesamoid bones are most often left in place unless they are severely enlarged or in a degenerated condition. The physician was unable to state whether the Veteran's sesamoids bones needed to be removed, as he was not at the surgery. However, he noted in the past he has had to remove sesamoid bones during similar procedures, when they are severely enlarged or in a degenerated condition. The VA physician found that the Veteran's post-operative pain is a result of a bad outcome of the March 2011 surgery and not negligence. He noted that putting in a great toe joint prosthesis comes with the warning that they may be removed if painful, and while these can allow for pain free movement this outcome is not always the case. The VA physician found that the Veteran's pain was not caused by negligence, carelessness or error in judgment, rather his ongoing pain is a result of a poor outcome. Id.  

There is no evidence that the VA and private opinions of record were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the etiology of the Veteran's left foot pain. Nieves-Rodriguez, 22 Vet. App. 295.

Private treatment records in May 2012 note the Veteran reported being unable to place weight on his toe, and was unable to exercise. See May 30, 2012 treatment record. The Veteran reported receiving ongoing pain medications and cortisone injections. Id.

VA treatment records in January 2012 note continued left foot pain, and possible removal of the implant and possible Keller bunionectomy or fusion of MTP joint was discussed. See January 24, 2012 podiatry note. 

Private treatment records, from the physician who provided the June 2012 and March 2015 opinion, note in September 2012 the Veteran underwent a second surgery and the big toe implant and screw were removed. See September 21, 2012 post-operative note. The physician noted the implant was removed from the Veteran's left hallux because of severe pain secondary to an improperly placed implant by another physician. Id. 

Based on the lay and medical evidence of record, the Board finds that compensation under 38 U.S.C.A. § 1151 for a left foot disability is warranted. The Board notes the Veteran's contentions regarding the procedures at VA. Specifically, the Veteran is competent to testify to such lay observable symptomatology including increased pain and difficulty walking and standing after his February 2011 surgery. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence of record establishes that the Veteran sustained an additional left foot disability as a result of his February 2011 surgery at VA. 

Next, the Board turns to whether the Veteran's left foot disability was proximately caused by VA's negligence or similar instance of fault.  Here, there are remarkable conflicts in the evidence. The private opinions of record note that the Veteran's treating physician would not have removed the sesamoid bones in the February 2011 surgery. While the private physician noted he would not have removed the sesamoid bones, he did not say that removal of the sesamoid bones was improper. The VA physician noted that the sesamoid bones are most often left in place unless they are severely enlarged or in a degenerated condition. The VA physician was unable to state whether the Veteran's sesamoids bones needed to be removed, as he was not at the surgery. However, he noted, he has had to remove sesamoid bones during similar procedures, when they are severely enlarged or in a degenerated condition. In addition, there is a dispute as to whether the Veteran's big toe implant was properly placed during the February 2011 surgery.  The private opinion noted the implant was improperly placed, and X-rays post-operatively showed the implant was dorsally placed in the wrong position. The VA opinion disagreed with the private physician, finding that the implant was improperly placed. The VA physician noted treatment records several months after surgery showed the implant was in the appropriate position. As the implant should not be moving around, here we have doubt as to whether the implant was properly placed. The Board resolves any doubt in favor of the Veteran, and finds the implant was improperly placed by the VA surgery in February 2011, and finds VA fault was the proximate cause of the Veteran's additional left foot disability. As such entitlement to compensation under 38 38 U.S.C.A. § 1151 for a left foot disability is warranted. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


